Citation Nr: 0741031	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
left fibula and tibia fracture with ankle eversion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating of traumatic arthritis 
of the left knee with ligament laxity, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
laceration of the left calf with muscle loss, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a donor scar of 
the right thigh.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The service personnel records associated with the record 
indicate that the veteran had active military service from 
June 1984 to December 1987, with prior active service 
totalling more than eight years.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran testified at a hearing before a local hearing 
officer in June 2003 and before the undersigned Veterans Law 
Judge in April 2005.  Transcripts of the veteran's hearings 
have been associated with the record.  Following the April 
2005 hearing, the Board remanded this matter for further 
development in July 2005.  

Received at the Board in December 2007 was additional 
evidence relevant to the issues currently under appellate 
review.  Such evidence was not accompanied by a waiver of RO 
review and is directed to the attention of the RO.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that this matter was previously remanded by 
the Board in July 2005.  The requested development included 
the performance of an additional VA examination, with the 
examiner being requested to answer specific questions as to 
each disability on appeal.  The veteran was afforded the 
requested examination in May 2006 and an addendum report was 
supplied in January 2007.  

In the July 2005 remand, the Board requested that specific 
information be supplied as it related to each disability.  
With regard to the service-connected left knee, the examiner, 
when reporting the results of range of motion testing in 
degrees, was to specifically identify any excursion of motion 
accompanied by pain.  The examiner was also requested to 
identify any objective evidence of pain and to assess the 
extent of any pain.  Tests of joint motion against varying 
resistance were to be performed and the extent of any 
incoordination, weakened movement and excess fatigability on 
use was to be described.  To the extent possible, the 
functional impairment due to incoordination, weakened 
movement and excess fatigability was to be assessed in terms 
of additional degrees of limitation of motion.  The examiner 
was to also express an opinion concerning whether there would 
be additional limits on functional ability on repeated use or 
during flare-ups (if the veteran described flare-ups), and if 
feasible, was to express this in terms of additional degrees 
of limitation of motion.

The examiner was also to make specific findings as to whether 
there was objective evidence of instability or locking of the 
left knee and to indicate whether there was evidence of 
recurrent subluxation or lateral instability, and, if so, 
whether such symptoms were slight, moderate, or severe.  
Additionally, the physician was to indicate whether, and to 
what extent, the veteran experienced likely functional loss 
due to pain and/or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  The examiner was 
also to provide an opinion concerning the impact of the 
disability on the veteran's ability to work.

As to the residuals of the tibia and fibula fracture, the 
examiner was to describe all symptomatology due to the 
service-connected residuals of a tibia and fibula fracture.  
The examiner was to identify any present nonunion or malunion 
of the tibia and fibula.  If there was malunion, the examiner 
was to indicate whether there was any associated knee or 
ankle disability, and if so, whether such disability was 
slight, moderate, or marked.

The examiner was also to identify the presence of any 
ankylosis of the veteran's left ankle.  In reporting the 
results of range of motion testing in degrees, the examiner 
was to specifically identify any excursion of motion 
accompanied by pain.  The examiner was to identify any 
objective evidence of pain and to assess the extent of any 
pain.  Tests of joint motion against varying resistance were 
to be performed.  The extent of any incoordination, weakened 
movement and excess fatigability on was to be described.  To 
the extent possible, the functional impairment due to 
incoordination, weakened movement and excess fatigability was 
to be assessed in terms of additional degrees of limitation 
of motion.  The examiner was to also express an opinion 
concerning whether there would be additional limits on 
functional ability on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if feasible, was to 
express this in terms of additional degrees of limitation of 
motion.  The examiner was also to provide an opinion 
concerning the impact of the disability on the veteran's 
ability to work.

As to the issue of increased evaluations for residuals of a 
laceration of the left calf with muscle loss and the donor 
scar of the right thigh, it was requested that the examiner 
describe all present disability to Muscle Group XI, and 
describe such impairment as slight, moderate, moderately 
severe or severe.  The examiner was also to identify any 
objective evidence of pain due to this disability and assess 
the extent of any pain.  Tests of joint motion against 
varying resistance were to be performed and the extent of any 
incoordination, weakened movement and excess fatigability on 
use due to the residuals of the lacerated left leg was to be 
described.  To the extent possible, the functional impairment 
due to incoordination, weakened movement and excess 
fatigability was to be assessed in terms of additional 
degrees of limitation of motion.  The examiner was also to 
express an opinion concerning whether there would be 
additional limits on functional ability on repeated use or 
during flare-ups, and if feasible, was to express this in 
terms of additional degrees of limitation of motion.

As to the scars, the examiner was to address the extent of 
the scars on the veteran's left lower leg and right thigh and 
to discuss any limitation of function caused by such scars.  
The precise location of the scars was to be noted and an 
accurate measurement of each scar was to be provided.  The 
examiner was to indicate whether there was underlying soft 
tissue damage, and whether there was any pain, numbness, or 
any other neurological manifestation on examination.  The 
examiner was also to address whether the scar was unstable or 
adherent to the underlying tissue.

With regard to the left knee, the Board notes that the May 
2006 examiner did not specify a range of motion in terms of 
degrees with regard to extension.  The examiner also did not 
provide an opinion concerning the impact of the disability on 
the veteran's ability to work.

With regard to the residuals of the tibia and fibula 
fracture, the examiner did not address the presence, or lack 
thereof, of any ankylosis of the left ankle.  The examiner 
also did not address the extent of any incoordination, 
weakened movement and excess fatigability or the functional 
impairment due to incoordination, weakened movement and 
excess fatigability in terms of additional degrees of 
limitation of motion.  She also did not address whether there 
would be additional limits on functional ability on repeated 
use or during flare-ups in terms of additional degrees of 
limitation of motion.  She also did not provide an opinion 
concerning the impact of the disability on the veteran's 
ability to work.

With regard to the right donor scar, the Board notes that the 
examiner did not address the right thigh donor scar either in 
her May 2006 VA examination or in her January 2007 addendum.  

As to the residuals of the laceration of the left calf with 
muscle loss, the Board notes that the examiner did not 
indicate whether the impairment to the Muscle Group XI was 
slight, moderate, moderately severe, or severe.  As to the 
laceration scar itself, the examiner did not address whether 
there was underlying soft tissue damage, and whether there 
was any numbness, or any other neurological manifestation on 
examination.  She also did not address whether the scar was 
unstable or adherent to the underlying tissue.  

Unfortunately, the recent VA examiner did not fully comply 
with the Board's remand directive, thus necessitating another 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board are not complied with, the 
Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his residuals of 
left fibula and tibia fracture with ankle 
eversion, traumatic arthritis of the left 
knee with ligament laxity, residuals of a 
laceration of the left calf with muscle 
loss, and donor scar of the right thigh.  
The claims folder must be made available 
for review.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner is requested to specifically 
address each of the following:  

Left Knee

a.  When reporting the results of range 
of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
b.  The examiner is requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  
c.  Tests of joint motion against varying 
resistance should be performed.  
d.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  
e.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  
f.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  
g.  The examiner should also render 
specific findings as to whether there is 
objective evidence of instability or 
locking of the left knee.  
h.  The examiner should indicate whether 
there is evidence of recurrent 
subluxation or lateral instability, and, 
if so, whether such symptoms are slight, 
moderate, or severe.  
i.  Additionally, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  
j.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

Residuals of Tibia and Fibula Fracture

a.  The examiner should describe all 
symptomatology due to the service-
connected residuals of a tibia and fibula 
fracture.  
b.  The examiner should also identify any 
currently present nonunion or malunion of 
the tibia and fibula.  If there is 
malunion, the examiner should indicate 
whether there is any associated knee or 
ankle disability, and if so, whether such 
disability is slight, moderate, or 
marked.  
c.  The examiner should also identify the 
presence of any ankylosis of the 
veteran's left ankle.  
d.  In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
e.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  
f.  Tests of joint motion against varying 
resistance should be performed.  T
g.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  
h.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  
i.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  
j.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

Residuals of Laceration of the Left Lower 
Leg 

a.  The examiner should describe all 
present disability to Muscle Group XI, 
and must describe such impairment as 
slight, moderate, moderately severe or 
severe.  
b.  The examiner should also identify any 
objective evidence of pain due to this 
disability and assess the extent of any 
pain.  
c.  Tests of joint motion against varying 
resistance should be performed.  
d.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use due to the residuals of the 
lacerated left leg should be described.  
e.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  
f.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

Scars

a.  The examiner should address the 
extent of the scars on the veteran's left 
lower leg and right thigh, and discuss 
any limitation of function caused by such 
scars.  b.  The precise location of the 
scars should be noted.  
c.  An accurate measurement of each scar 
should be provided.  
d.  The examiner should indicate whether 
there is underlying soft tissue damage, 
and whether there is any pain, numbness, 
or any other neurological manifestation 
on examination.  
e.  The examiner should also address 
whether the scar is unstable or adherent 
to the underlying tissue.  
e.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The RO should carefully review the 
examination report to ensure that all 
requested actions have been fulfilled.  
If any of the above claims are not fully 
granted, a supplemental statement of the 
case should be issued before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)



